•            •             •  
   •         •         •





MEMORANDUM OPINION
 
No. 04-07-00774-CR

Jose URIBES,
Appellant

v.

The STATE of Texas,
Appellee

From the 63rd Judicial District Court, Val Verde County, Texas
Trial Court No. 10,254CR
Honorable Thomas F. Lee, Judge Presiding
 
Opinion by:    Steven C. Hilbig, Justice
 
Sitting:            Karen Angelini, Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed:   February 11, 2009

AFFIRMED
            A jury convicted Jose Uribes of aggravated sexual assault of a child, and he was sentenced
to fifteen years imprisonment.  Uribes appeals, claiming (1) the trial court erred in allowing the State
to “bolster” the victim’s testimony and in admitting hearsay evidence, and (2) ineffective assistance
of counsel.  We affirm the trial court’s judgment.  
            A rendition of the facts underlying the charged offense are unnecessary for the disposition
of the appeal.  Any necessary facts will be set forth within the relevant point of error.  
Bolstering
            Uribes argues the trial court erred in allowing a nurse to “testify in support of the child’s
credibility when the medical evidence was inconclusive.”  After the victim testified, the trial court
allowed Sexual Assault Nurse Examiner Annette Santos to testify about statements made by the
victim during a medical examination and Santos’s experiences in treating child victims of sexual
abuse.  Santos testified the results of her examination of the victim were “normal” but most exams
yield “normal” results if the exam occurs more than two-to-three days after the abuse.  Uribes made
numerous objections to the testimony, including a “bolstering” objection.  
            Uribes argues that by allowing Santos to testify, in essence, that “normal” results do not
prove an absence of sexual abuse, she was permitted to “comment on the truthfulness of the child.” 
In other words, he contends the State was allowed to improperly “bolster” the victim’s credibility. 
            “‘Bolstering’ occurs when one item of evidence is improperly used by a party to add credence
or weight to some earlier unimpeached piece of evidence offered by the same party.”  Guerra v.
State, 771 S.W.2d 453, 474 (Tex. Crim. App. 1988), cert denied, 492 U.S. 925 (1989); see also
Rivas v. State, No. PD-1113-07, 2009 WL 187801, at *5 - *6 & n.3 (Tex. Crim. App., Jan. 28,
2009).   Here, Uribes vigorously cross-examined the victim, attacking her testimony and accusing
her of fabricating her claim of sexual abuse.  The whole point of Uribes’s cross-examination was to
show the victim was lying.  This impeachment by Uribes, which suggested fabrication, permitted
corroboration of the victim’s testimony by Santos.  See id.  Because Santos testified only after Uribes
attempted to impeach the victim’s testimony and accused her of fabrication, her testimony was not
improper bolstering. 
            Moreover, testimony that informs the jury that sexual abuse does not always result in physical
trauma is at best neutral testimony – this fact alone does not militate in favor or against a finding of
sexual abuse.  Santos never testified directly about the victim’s credibility or honesty.  Therefore,
she never commented on the truthfulness of the victim’s testimony.  We overrule Uribes’s first point
of error.
Hearsay
            Uribes next argues the court erred in admitting Santos’s medical report, which contained a
narrative of the victim’s statement describing the sexual assault.  He also argues Santos should not
have been allowed to testify about those statements.  We review a court’s decision to admit evidence
under an abuse of discretion standard.  Torres v. State, 71 S.W.3d 758, 760 (Tex. Crim. App. 2002). 
We will not reverse a trial court’s evidentiary ruling unless it falls outside the zone of reasonable
disagreement.  Id.  
            At trial and on appeal, Uribes argues the evidence should not have been admitted because
Santos was not qualified to testify as the “outcry” witness.  See Tex. Code Crim. Proc. Ann. art.
38.072 sec. 2(a) (Vernon 2005) (providing that child’s statements made to first person over eighteen
years, which describe alleged sexual assault, are admissible despite hearsay rule).  However, the trial
court did not admit the evidence based on article 38.072.  Rather, the record shows the trial court
admitted the evidence as a statement made for the purpose of medical diagnosis or treatment.  Rule
803(4) of the Texas Rules of Evidence provides that statements made for the purposes of medical
diagnosis or treatment are exceptions to the hearsay rule.  Tex. R. Evid. 803(4).  Rule 803(4) has
been interpreted to include statements by victims of child abuse as to the source of their alleged
injuries.  See Burns v. State, 122 S.W.3d 434, 438 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d). 
Santos testified it was necessary to take a “history” of the abuse in order to properly diagnose and
treat the child for possible infections or sexually transmitted diseases.  The testimony falls squarely
within rule 803(4).  Accordingly, the trial court did not abuse its discretion in admitting the report
and Santos’s testimony. Ineffective Assistance
            In his final point of error, Uribes complains he received ineffective assistance of counsel
because his attorney did not request a limiting instruction when the victim testified about other acts
of sexual abuse Uribes committed against her.  See Tex. Code Crim. Proc. Ann. art. 38.37 sec. 2
(Vernon Supp. 2008) (providing that in prosecuting certain sexual offenses, evidence of other acts
committed by defendant against victim is admissible notwithstanding rules 404 and 405 of Texas
Rules of Evidence).  
            To establish ineffective assistance of counsel, a defendant must show trial counsel’s
performance was deficient and the deficient performance prejudiced him.  Strickland v. Washington,
466 U.S. 668, 694 (1984); Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002).  The
defendant bears the burden of proving ineffective assistance by a preponderance of the evidence. Ex
parte Chandler, 182 S.W.3d 350, 354 (Tex. Crim. App. 2005).  To show deficient performance, a
defendant must show that counsel’s performance fell below an objective standard of reasonableness. 
Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999).  We presume trial counsel acted
within the proper range of reasonable and professional assistance and that his trial decisions were
based on sound strategy.  Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005) (citing
Mallett v. State, 65 S.W.3d 59, 63 (Tex. Crim. App. 2001)).  To overcome this presumption, “any
allegation of ineffectiveness must be firmly founded in the record, and the record must affirmatively
demonstrate the alleged ineffectiveness.”  Thompson, 9 S.W.3d at 814 (quoting McFarland v.  State,
928 S.W.2d 482, 500 (Tex. Crim. App. 1996), cert. denied, 519 U.S. 1119 (1997), abrogated on
other grounds by Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App. 1998)).  We will not speculate
as to the basis for counsel’s actions; thus a silent record on the reasoning behind counsel’s actions
is sufficient to deny relief.  Stults v. State, 23 S.W.3d 198, 208 (Tex. App.—Houston [14th Dist.]
2000, pet ref’d); see Rylander v. State, 101 S.W.3d 107, 110-11 (Tex. Crim. App. 2003).  To show
he was prejudiced by counsel’s deficient performance, a defendant must demonstrate there is a
reasonable probability that, but for his counsel’s unprofessional errors, the result of the proceeding
would have been different.  Mitchell v. State, 68 S.W.3d 640, 642 (Tex. Crim. App. 2002).  Failure
to prove either deficient performance or prejudice is fatal to any complaint of ineffective assistance. 
Strickland, 466 U.S. at 700.
            Uribes was entitled to a limiting instruction at the time the evidence was placed before the
jury.  See Hammock v. State, 46 S.W.3d 889, 895 (Tex. Crim. App.2001) (holding defendant entitled
to limiting instruction on extraneous offenses when requested).  The record is silent as to why
counsel failed to request a limiting instruction at that time.  Absent an explanation for counsel’s
omission, the failure to request a limiting instruction does not compel a conclusion that trial
counsel’s performance was deficient.  Ryan v. State, 937 S.W.2d 93, 104 (Tex. App.—Beaumont
1996, pet. ref’d).  
            Moreover, the trial court charged the jury that it could not consider the extraneous evidence
unless it was proved beyond a reasonable doubt and then only consider the evidence, if it chose to
consider it at all, for the purpose of determining the relationship between Uribes and the victim and
his state of mind.  Because the jury was instructed to limit its consideration of the other acts of
sexual abuse, Uribes has not demonstrated that but for trial counsel’s error, he would not have been
convicted.  
            Uribes has failed in his burden to affirmatively demonstrate a deficient performance by his
trial counsel and that the outcome of the trial would likely have been different.  Accordingly, we
overrule his final point of error. 
Conclusion
            We overrule Uribes’s points of error and affirm the trial court’s judgment.  
 
Steven C. Hilbig, Justice

Do Not Publish